Citation Nr: 1639425	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent effective April 26, 2007, and in excess of 70 percent effective May 3, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The December 2009 rating decision awarded service connection for PTSD at a 30 percent disability rate from April 26, 2007, forward.  The Veteran appealed the decision for a higher rating and made an express claim for a TDIU based on his service-connected PTSD.  In June 2012, a rating decision awarded a 70 percent disability rating from May 3, 2012.  A supplemental statement of the case (SSOC) was issued, and the Veteran continued his appeal. 

The case came before the Board in September 2012.  It was remanded at that time in order to obtain additional development.  To the extent possible, the additional development was obtained.  In April 2014, another SSOC was issued.  The case returned to the Board in July 2014.  The Board remanded the case again.  This time it was in order to receive clarification on the April 2014 SSOC.  An amended SSOC was issued in December 2014, and the case is now before the Board again.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD has manifested throughout the entire period on appeal with a depressed mood, anxiety, suspiciousness, a chronic sleep impairment, impairment of short- and long-term memory, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances; suicidal ideation, and spatial disorientation.  

2.  The Veteran is service connected for PTSD at a 70 percent disability rating, and the Veteran is not precluded from obtaining or maintaining gainful employment based solely due to the service-connected PTSD. 


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the Veteran has met the criteria for a disability rating of 70 percent but no higher for PTSD.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In July 2014, the Board remanded the Veteran's claim for clarification by the agency of original jurisdiction (AOJ).  The AOJ was instructed to clarify whether it had awarded a disability of rate of 70 percent for the Veteran's service-connected PTSD prior to May 3, 2012.  The AOJ issued an amended SSOC in December 2014 clarifying that it continued the prior rating decision and the 70 percent disability rating was effective from May 3, 2012.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014) 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim for a TDIU, the Veteran was provided with a VCAA notice letter in November 2010.  The letter provided the Veteran with information on how to substantiate a TDIU claim, of the allocation of responsibilities between himself and VA, and of how effective dates are assigned.  This notice was sent prior to the initial adjudication of the TDIU claim.  Therefore, the VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, private treatment records, and Social Security records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  The Veteran indicated in response to November 2012 request for additional records that he has not visited any doctors outside those in his claims file.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in December 2009, May 2012, and October 2013.  The examination reports are thorough and supported by the evidence of record.  The examiner in October 2013 was requested to explain differences in Global Assessment of Functioning (GAF) scores throughout the record and to differentiate the Veteran's symptoms related to his service-connected PTSD and those related to past cerebral vascular accidents (CVAs).  To the extent possible, the examiner did so.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses cause caused by the Veteran's disability.  They are, therefore, adequate and provide the necessary information to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   The Veteran and his representative have not asserted and the record does not indicate worsening of the service-connected disability since the most recent VA examination.  Therefore an additional examination is not warranted.

The Veteran declined the opportunity to have a hearing before a Veterans' Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Rating Criteria

Disability ratings are assigned under a schedule for rating disabilities based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015);  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, effective August 4, 2014.  The Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in September 2015, the DSM-5 is applicable to this case.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.

A GAF score is defined by DSM-IV as a number between zero and 100, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  


Entitlement to an Increased Initial Rating for PTSD

The Veteran applied for service connection and compensation for his PTSD in April 2007.  In December 2009, the Veteran was afforded a VA examination that confirmed the Veteran's symptoms met the regulatory criteria for a PTSD diagnosis.  A rating decision the same month awarded service connection at a 30 percent disability rating effective April 26, 2007.  The Veteran has contended that his PTSD should have been rated in excess of 30 percent.  Additionally, he was assigned a 70 percent disability rating for his PTSD effective May 3, 2012, in a June 2012 rating decision.  The Veteran has contended that his PTSD should have been rated in excess of 70 percent. 

Private medical records indicate that the Veteran has been receiving formal treatment for his PTSD since June 2007.  He was diagnosed with PTSD that same month and assigned a GAF score of 39.  The records from Jabbour Psychiatric Services indicated that in addition to his PTSD, the Veteran continued to experience residuals from a stroke, or CVA, in 2004.  The Veteran reported that had difficulty sleeping because of nightmares and flashbacks.  He also reported being anxious, jumpy, and irritable.  Treatment notes between June 2007 and February 2009 indicated the Veteran had avoidant behavior, was uncomfortable being around others, and continued to have nightmares and flashbacks. 

In December 2009, the Veteran was afforded a VA examination.  At that time, he was noted to have difficulty sleeping, irritability, hypervigilance, and an exaggerated startle response.  These symptoms resulted in restricted social and family contact and impaired concentration that would adversely affect quality and productivity associated with work tasks.  These symptoms most closely approximated those at the 70 percent disability level.  They constitute deficiencies in most occupational and social areas including: work, family relations, judgment, thinking, and mood.  

It is noted that the Veteran's GAF score is 51 at the time of the December 2009 evaluation.  The October 2013 addendum opinion noted that this indicated moderate symptom severity.  This score was based on the impact of the Veteran's PTSD on his functional ability.  The GAF score at the time of the initial diagnosis at Jabbour Psychiatric Services was lower, a 39.  However, the treatment records indicated this was a GAF score based on the Veteran's complete healthcare picture, including the residuals of his CVA.  Therefore, the GAF score in the December 2009 evaluation is given more weight when evaluating the level of disability imposed by the Veteran's service-connected PTSD.  

The Veteran's condition remained consistent throughout the record.  In May 2012, the Veteran underwent another VA examination.  The examiner noted specifically that the Veteran's psychomotor, language, and executive impairments were more likely than not residuals of the Veteran's 2004 CVA.  However the Veteran's PTSD was attributed with causing the symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, impaired abstract thinking, difficulty in establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and spatial disorientation.  He was assigned a GAF score of 60.  The examiner described the Veteran's psychiatric picture as "still" mild to moderate.  The examiner noted the Veteran said his symptoms had improved somewhat with less frequent nightmares.  This allocation of symptoms was consistent with the addendum opinion obtained in October 2013. 

These symptoms still most closely approximated the 70 percent disability level.  They reflect deficiencies in most occupational and social areas including work, family relations, judgment, thinking, and mood.  They do not approximate the symptomatology associated with the higher 100 percent disability level.  The Veteran did not have a total social and occupational impairment.  Notably the May 2012 examiner noted the Veteran was getting out of the house more and attending church activities two times per week.  Additionally, his symptoms do not reflect the nature and severity of those listed in the 100 percent disability criteria.  He does not experience persistent delusions.  He also reported his nightmares has decreased in frequency.  He does not display grossly inappropriate behavior or a persistent danger of hurting himself or others.  He lives with his mother and regularly attends church events.  Therefore, the preponderance of the evidence is against finding a rating higher than 70 percent for the Veteran's PTSD. 

In summary, the most probative evidence available does not support a rating in excess of 70 percent for the Veteran's service-connected PTSD during the appeal period.  The Veteran's disability picture does not more closely approximate the criteria required for a 100 percent rating.  Thus, a rating in excess of 70 percent is not warranted. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, a chronic sleep impairment, impairment of short- and long-term memory, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances; suicidal ideation, and spatial disorientation are all accounted for by the rating criteria.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  The Veteran has not alleged and the record does not indicate any additional symptomatology that would fall outside the general rating criteria.  Therefore, the Veteran's claim does not represent such an exceptional or unusual disability picture as to warrant an extraschedular rating for PTSD.

As there is only one service-connected disability in this case, the holding in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) regarding consideration of the collective and combined effect of all of the Veteran's service connected disabilities does not apply.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16 (b).

Here, the Veteran's PTSD does meets the schedular requirement for a TDIU rating because it is a single disability rated at 70 percent.  Therefore the Board must determine if the Veteran is unable to secure and maintain a substantially gainful occupation by reason of service-connected PTSD. 

The Veteran's representative has argued that the 70 percent disability rating for PTSD is enough to meet the criteria for TDIU, highlighting the rating is reserved for an occupational and social impairment in most areas.  However, the sole fact that a Veteran is has difficulty obtaining or maintaining employment due to his PTSD is not enough to warrant a TDIU.  A rating of 70 percent in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's past work experience was primarily as a janitor between 1992 and 2005.  He has a high school education and training in security.  At the December 2009 VA examination, which was prior to claim for TDIU, the Veteran reported that he left his job after having a stroke.  It was primarily due to medical reasons, but the Veteran reported that he also had emotion problems at work, including verbal argument and thoughts about hurting coworkers.  In January 2010, when the Veteran completed an application for TDIU, he indicated that he left his job due to his nervous condition.  

Of the Veteran's two statements, the first was not made with the specific intent of receiving TDIU benefits.  It is also a more complete statement regarding the circumstances regarding why the Veteran left.  Therefore, the Board finds the statement at the December 2009 VA examination has more probative value.  It is a combination of the Veteran's CVA symptoms and PTSD symptoms that lead to his unemployability. 

As noted above, the May 2012 examiner specifically opined that the Veteran's psychomotor, language, and executive impairments were more likely than not residuals of the Veteran's CVA.  The examiner stated that PTSD was less likely than not a contributory factor in the current cognitive impairment difficulties.  These symptoms cannot be considered when determining if the Veteran is entitled to a TDIU because the CVA is not a service-connected disability.  Instead the Board will only consider the impact of the Veteran's PTSD on his ability to obtain and maintain substantial gainful employment.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely due to the service-connected PTSD.  The Veteran's symptoms would likely interfere with employability, but they would not preclude employment.  The Veteran was able to maintain employment with his symptoms of PTSD up until he had a stroke.  He had arguments with others and hostile feelings toward coworkers, but these events, alone, did not result in his leaving the job.  These symptoms are still present.  They would likely cause difficulty getting along with others, however, the Veteran managed with the symptoms in the past.  He currently shows the ability to manage these symptoms as he attends church events twice per week.  Further, he has significant work experience as a janitor.  The Veteran was able to maintain employment in this field while displaying PTSD symptoms.  It is likely that he would be able to return if only limited by his PTSD symptoms.  Therefore, the record does not reflect the Veteran would be precluded from obtaining and maintaining substantially gainful employment because of his PTSD. 

In this case, the Board finds that the limitations the Veteran experienced due to his PTSD have not resulted in a total occupational impairment, and thus do not warrant awarding the Veteran a TDIU based on his PTSD alone. 


ORDER

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) of 70 percent effective April 26, 2007, is granted.

Entitlement to an initial disability rating in excess of in excess of 70 percent effective May 3, 2012, is denied.  

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is denied




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


